UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1673


CLARISSE NZAME SOGHE,

                Petitioner,

           v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Argued:   September 24, 2009                 Decided:   November 9, 2009


Before MOTZ and GREGORY, Circuit Judges, and Damon J. KEITH,
Senior Circuit Judge of the United States Court of Appeals for
the Sixth Circuit, sitting by designation.


Petition denied by unpublished per curiam opinion.


ARGUED: Kim-Bun Thomas Li, LI, LATSEY & GUITERMAN, PLLC,
Washington, D.C., for Petitioner.   Brendan Paul Hogan, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.
ON BRIEF: Gregory G. Katsas, Assistant Attorney General, Civil
Division, Keith I. McManus, Senior Litigation Counsel, UNITED
STATES DEPARTMENT OF JUSTICE, Office of Immigration Litigation,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Petitioner Clarisse Nzame-Soghe (“Soghe”) asks this Court

to review the Board of Immigration Appeals’ denial of her motion

to reconsider reopening her removal proceedings.                                   We deny the

petition       because       the    Board’s          decision       did      not    abuse    its

discretion.



                                                I.

       Soghe, a Gabon native who holds dual citizenship with Gabon

and the Central African Republic (“CAR”), entered the United

States on an F-1 student visa in April of 1996.                              She then failed

to    report    to    an     English      language       course        in    which     she    was

enrolled.        As   a      result,      the       Immigration        and    Naturalization

Service (“INS”) ordered her to show cause why she should not be

deported for having unlawfully overstayed her visa.                                       Removal

proceedings      commenced         against      Soghe       on     April     13,    2004.      On

January 11, 2005, an immigration judge (“IJ”) evaluated Soghe’s

applications for asylum, withholding of removal, and protection

under the Convention Against Torture (“CAT”).

       The IJ found that Soghe failed to demonstrate either past

persecution      or      a   well-founded            fear     of    future         persecution.

Accordingly, the IJ denied Soghe’s application for asylum.                                   The

IJ also denied petitioner’s request for withholding of removal

and   protection      under        CAT,   and       ordered      her   removed       to    Gabon.

                                                2
Soghe unsuccessfully appealed this order to the Board, which

then successively denied her motions to reopen and reconsider

her removal proceedings.



                                        II.

       Our jurisdiction over this matter is pursuant to 8 U.S.C.

§ 1252 (2006) and limited to the Board order denying Soghe’s

motion to reconsider. *           On January 22, 2008, the Board declined

to reopen its decision dismissing Soghe’s appeal.                        Soghe had

thirty days from the issuance of that order to timely file a

petition for review.           Id. § 1252(b)(1).      This she failed to do,

despite      having     previously     requested    review        of   the   Board’s

decision to dismiss her appeal.               See Soghe v. Gonzales, 210 F.

App’x      312   (4th   Cir.   2006)   (unpublished).        As    the   thirty-day

deadline is a “strict” jurisdictional mandate, we are barred

from       reviewing    Soghe’s    motion     to   reopen.         See   8    U.S.C.

§ 1252(b)(1); see also Stone v. INS, 514 U.S. 386, 405 (1995).

We therefore review only the Board’s denial of her motion to

reconsider, the petition for which was timely filed on June 12,

2008.


       *
       Petitioner would not prevail even if we revisited her
motion to reopen, for it was untimely filed. The Board did not
abuse its discretion in denying the motion on that basis.  See
Massis v. Mukasey, 549 F.3d 631, 637 (4th Cir. 2008).



                                         3
     The   Board’s       denial    of    Soghe’s       motion       to    reconsider      is

reviewed for abuse of discretion.                 See Ogundipe v. Mukasey, 541

F.3d 257, 263 (4th Cir. 2008).                 We will reverse the Board only

if it “acted arbitrarily, irrationally, or contrary to law.”

Narine v. Holder, 559 F.3d 246, 249 (4th Cir. 2009).



                                         III.

     As    the     Board’s       decision       to     deny     Soghe’s        motion     to

reconsider       was    “reasoned,”       the        Board    did        not   abuse     its

discretion.      See M.A. v. INS, 899 F.2d 304, 310 (4th Cir. 1990)

(en banc), superseded by statute on other grounds.                             Soghe, who

bore the “heavy burden” of establishing that reconsideration was

warranted,    failed      to     state    the        requisite      additional         legal

arguments, changes in law, or overlooked aspects of the case.

See INS v. Adubu, 485 U.S. 94, 110 (1988).                          Her motion, which

largely reiterated contentions the Board had already rejected,

“g[ave] the tribunal no reason to change its mind.”                              Ahmed v.

Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004).

     Soghe cited a single factual error in support of her motion

to reconsider:          a faulty translation of the French word for

“bandits.”         She    argued        that     the     word       in     question     was

mistranslated      as    “thieves.”            Soghe    then       inferred     that     the

lawless    “bandits”      were    CAR    affiliates          who    had    targeted      her

family after infiltrating Gabon.                 Even assuming, arguendo, that

                                           4
the distinction between “thieves” and “bandits” is meaningful,

Soghe    offered    no   evidence    that       the   alleged     bandits   were    CAR

agents.      She likewise presented no evidence that CAR agents,

rather     than    Gabonese    street      thugs,      robbed      and    killed    her

brother.     As the Board indicated, Soghe therefore failed to meet

the burden she assumed upon filing her motion to reconsider.

Moreover, she failed to establish the changed country conditions

that dispense with the 90-day filing deadline for motions to

reopen.      See, e.g., Zheng v. Holder, 562 F.3d 647 (4th Cir.

2009).



                                          IV.

        Supreme    Court    and     Fourth       Circuit    precedent        strongly

emphasize that petitioners must pursue administrative remedies

before calling upon this Court.                 A noncitizen must “raise each

argument to the [Board] before we have jurisdiction to consider

it.”     Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 359 n.2 (4th

Cir. 2006) (citing Asika v. Ashcroft, 362 F.3d 264, 267 (4th

Cir. 2004)).       “Generally, a[ noncitizen]’s failure to raise an

issue before the [Board] constitutes a waiver of the issue and

precludes review by this court.”                Gonahasa v. INS, 181 F.3d 538,

544 (4th Cir. 1999).          And where a noncitizen fails to “make [an]

argument     in    her     appeal    to       the     [Board],”     the     claim   is



                                          5
“procedurally defaulted.”          Li v. Gonzales, 405 F.3d 171, 180 n.

6 (4th Cir. 2005).

     Petitioner raises a novel argument nearly ten times over as

many pages in her opening brief.                 See, e.g., Pet’s Br. at 6, 7,

8, 9, 12, 13, 14, 16, 20.            She makes the claim that the Board’s

January 22, 2008 decision denying her motion to reopen mistook

Gabon, rather than CAR, for the locus of the 2003 coup and

Soghe’s      father’s    arrest.       However,          the    “well       established”

doctrine of exhaustion of administrative remedies precludes our

reevaluation of the motion to reopen.                  Woodford v. Ngo, 548 U.S.

81, 89 (2006).         In the instant case, petitioner failed to assert

the above-stated argument on appeal to the Board.                          She failed to

state   it    in   either   her    motion       to    reopen     or    her     motion    to

reconsider.        It    follows     that       she   may      not    assert    it     now.

“[U]nder      U.S.C.     § 1252(d)(1),          a[    noncitizen]’s          failure     to

dispute an issue on appeal to the [Board] . . . bars judicial

review.”       Massis,    549   F.3d   at       638-40   (surveying         circuits     in

which lack of exhaustion is a “jurisdictional bar”).



                                        V.

     In its decision to deny Soghe’s motion to reconsider, the

Board described her arguments as “either cumulative of [those

made]     previous[ly]       . . .     or        unsupported          by     documentary



                                            6
evidence.”   We agree, and decline to consider any of the novel

arguments raised in petitioner’s opening brief.

                                                  PETITION DENIED




                                7